DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuilkin (US 5241964) (hereinafter – McQuilkin).

Regarding claim 1, McQuilkin discloses A measuring instrument comprising (Abstract):
a fixing part that is attachable to and detachable from a subject (FIG. 1A);
a first piezoelectric sensor that is fixed to the fixing part (FIG. 1A, “sensors 14 and 16”);
a second piezoelectric sensor that is fixed to the fixing part at a prescribed distance from the first piezoelectric sensor (FIG. 1A, “sensors 14 and 16”);
and an analyzing part that calculates a propagation velocity of vibration of the subject according to times when predetermined voltages are detected by the first piezoelectric sensor and the second piezoelectric sensor respectively, and  the prescribed distance (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.”).
Regarding claim 2, McQuilkin discloses The measuring instrument according to Claim 1, wherein the analyzing part calculates the propagation velocity of vibration propagated from a source of vibration of the subject according to time difference between the times when peak voltages are detected by the first piezoelectric sensor and the second piezoelectric sensor respectively, and the prescribed distance (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.”).
Regarding claim 3, McQuilkin discloses The measuring instrument according to Claim 2, wherein the analyzing part calculates the propagation velocity of pulse wave propagated from a heart of the subject (Col. 8 lines 45-56, “The present invention is based upon a theoretical model which describes the arterial system in terms of a flow output from the aorta, a vascular segment extending from the aorta to a distal site, a peripheral flow waveform, and peripheral impedance.”).
Regarding claim 12, McQuilkin discloses The measuring instrument according to Claim 2, further comprising a display device that displays a result of calculation by the analyzing part (FIG. 1A).
Regarding claim 16, McQuilkin discloses A measuring instrument comprising (Abstract):
a fixing part that is attachable to and detachable from a subject (FIG. 1A);
 a first piezoelectric sensor that is fixed to the fixing part (FIG. 1A, “sensors 14 and 16”);
a second piezoelectric sensor that is fixed to the fixing part at a prescribed distance from the first piezoelectric sensor (FIG. 1A, “sensors 14 and 16”);
and an analyzing part that calculates a propagation velocity of vibration of the subject according to a time when a voltage for a first vibration is detected by the first piezoelectric sensor, a time when a voltage for a second vibration associated with the first vibration is detected by the second piezoelectric sensor, and the prescribed distance (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.”).
Regarding claim 17, McQuilkin discloses The measuring instrument according to Claim 16, wherein the analyzing part calculates the propagation velocity of vibration propagated from a source of vibration of the subject according to time difference between the time when peak voltage for the first vibration is detected by the first piezoelectric sensor, the time when peak voltage for the second vibration associated with the first vibration is detected by the second piezoelectric sensor, and the prescribed distance (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic .
Regarding claim 18, McQuilkin discloses The measuring instrument according to Claim 1, wherein the predetermined voltage detected by the first sensor comprises a voltage of a first vibration of the subject, and wherein the predetermined voltage detected by the second sensor comprises a voltage of a second vibration of the subject (Col. 12 lines 59-69, “These piezoelectric sensors obtain flow velocity signals which contain the physiological information necessary to characterize properties of the arterial system.” Sensing voltage at each piezoelectric sensor is inherently present in the functionality of piezoelectric sensors.).
Regarding claim 19, McQuilkin discloses The measuring instrument according to Claim 18, wherein a time difference between the times when the predetermined voltages are detected by the first piezoelectric sensor and the second piezoelectric sensor is equal to or smaller than a period of the first vibration of the subject (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.” This is true if the distance between the sensors is smaller than the distance to the heart).
Regarding claim 20, McQuilkin discloses The measuring instrument according to Claim 19, wherein the period of the vibration of the subject comprises an interval between a time when a predetermined voltage for the first vibration is detected by the first piezoelectric sensor and a time when a voltage for a third vibration next to the first vibration is detected by the first piezoelectric sensor (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.” Inherently present in the entire waveform.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 5241964) (hereinafter – McQuilkin) in view of O’Sullivan et al. (US 5494043) (hereinafter – O’Sullivan).

Regarding claim 4, McQuilkin discloses The measuring instrument according to Claim 2, McQuilkin fails to disclose further comprising: a third piezoelectric sensor that is provided between the first piezoelectric sensor and the second piezoelectric sensor and electrically isolated from the first piezoelectric sensor and the second piezoelectric sensor,
wherein the analyzing part corrects the propagation velocity according to an electromotive force outputted from the third piezoelectric sensor.
further comprising: a third piezoelectric sensor that is provided between the first piezoelectric sensor and the second piezoelectric sensor and electrically isolated from the first piezoelectric sensor and the second piezoelectric sensor (Claim 3, “a third piezoelectric sensor for generating a third signal;”),
wherein the analyzing part corrects the propagation velocity according to an electromotive force outputted from the third piezoelectric sensor (Claim 3, “wherein said means for differentially combining is further for combining said third signal;” differentially combining includes filtering to correct the signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a third sensor as taught by O’Sullivan in order to be more accurate (Col. 7, lines 8-28, “The output from differential amplifier stage may then be sent through a filter stage to filter out unwanted high and low frequencies, with the resulting signal being a waveform that is a function of the pressure waveform inside the artery of the person being measured.”).
Regarding claim 6, McQuilkin discloses The measuring instrument according to Claim 2, McQuilkin fails to disclose further comprising: a slide resistor that is provided between the first piezoelectric sensor and the second piezoelectric sensor, with a resistance value changing depending on a distance between the first piezoelectric sensor and the second piezoelectric sensor,
wherein the analyzing part corrects the propagation velocity according to the resistance value of the slide resistor.
However, in the same field of endeavor, O’Sullivan teaches further comprising: a slide resistor that is provided between the first piezoelectric sensor and the second piezoelectric sensor, with a resistance value changing depending on a distance between the first piezoelectric sensor and the second piezoelectric sensor (Col. 8 lines 1-15, “The charge generated by the piezofilm charge source is ,
wherein the analyzing part corrects the propagation velocity according to the resistance value of the slide resistor (Col. 8 lines 1-15, “The charge generated by the piezofilm charge source is caused to flow as a current through resistor R.sub.L, yielding a voltage drop across it (Vq=Iq R.sub.L). This voltage is applied to the input of the buffer. The time constant of the circuit, and hence the low-frequency cutoff, is set by the RC network formed by the combination of the film capacitance and R.sub.L. The high frequency response, as before, is mostly a function of the mechanical properties of the sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a resistor as taught by O’Sullivan in order to be more accurate (Col. 7, lines 8-28, “The output from differential amplifier stage may then be sent through a filter stage to filter out unwanted high and low frequencies, with the resulting signal being a waveform that is a function of the pressure waveform inside the artery of the person being measured.”).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 5241964) (hereinafter – McQuilkin) in view of O’Sullivan et al. (US 5494043) (hereinafter – O’Sullivan) in further view of Park et al. (US 2017/0319146 A1) (hereinafter – Park).

Regarding claim 5, McQuilkin discloses The measuring instrument according to Claim 4, McQuilkin fails to disclose further comprising: a storage that stores a table of correction values for electromotive forces outputted from the third piezoelectric sensor, wherein the analyzing part corrects the propagation velocity in reference to the table.
However, in the same field of endeavor, Park teaches further comprising: a storage that stores a table of correction values for electromotive forces outputted from the third piezoelectric sensor, wherein the analyzing part corrects the propagation velocity in reference to the table (Para. [0077], “In this case, the correlation model may be generated, for example, in the form of a mathematic algorithm capable of inferring a blood pressure from the average delay time between the first signal and the second signal, but is not limited thereto, and may be stored in the form of a matching table in a storage device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a correction table as taught by Park in order to correct the measurements for accuracy (Para. [0077], “In this case, the correlation model may be generated, for example, in the form of a mathematic algorithm capable of inferring a blood pressure from the average delay time between the first signal and the second signal, but is not limited thereto, and may be stored in the form of a matching table in a storage device.”).
Regarding claim 7, McQuilkin discloses The measuring instrument according to Claim 6, McQuilkin fails to disclose further comprising: a storage that stores a table of correction values for resistance values of the slide resistor, wherein the analyzing part corrects the propagation velocity in reference to the table.
However, in the same field of endeavor, Park teaches further comprising: a storage that stores a table of correction values for resistance values of the slide resistor, wherein the analyzing part corrects the propagation velocity in reference to the table (Para. [0077], “In this case, the correlation model may be generated, for example, in the form of a mathematic algorithm capable of inferring a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a correction table as taught by Park in order to correct the measurements for accuracy (Para. [0077], “In this case, the correlation model may be generated, for example, in the form of a mathematic algorithm capable of inferring a blood pressure from the average delay time between the first signal and the second signal, but is not limited thereto, and may be stored in the form of a matching table in a storage device.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 5241964) (hereinafter – McQuilkin) in view of Oksala et al. (US 2017/0143216 A1) (hereinafter – Oksala).

Regarding claim 8, McQuilkin discloses The measuring instrument according to Claim 2, McQuilkin fails to disclose further comprising: a first acceleration sensor that is provided for the first piezoelectric sensor;
and a second acceleration sensor that is provided for the second piezoelectric sensor,
wherein the analyzing part corrects the propagation velocity according to a result of time integration of accelerations detected by the first acceleration sensor and the second acceleration sensor.
However, in the same field of endeavor, Oksala teaches further comprising: a first acceleration sensor that is provided for the first piezoelectric sensor (Para. [0032], “accelerometer 102”);
and a second acceleration sensor that is provided for the second piezoelectric sensor (Para. [0034], “accelerometer 102”),
wherein the analyzing part corrects the propagation velocity according to a result of time integration of accelerations detected by the first acceleration sensor and the second acceleration sensor (Para. [0017], “According to an embodiment the accelerometers (ACC1, 2, 3) can also be used for baseline calibration.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include an acceleration sensor as taught by Oksala in order to perform calibration (Para. [0017], “Therefore, the system can automatically calibrate to different measurement conditions.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 5241964) (hereinafter – McQuilkin) in view of Oksala et al. (US 2017/0143216 A1) (hereinafter – Oksala) in further view of Park et al. (US 2017/0319146 A1) (hereinafter – Park).

Regarding claim 9, McQuilkin discloses The measuring instrument according to Claim 8, McQuilkin fails to disclose further comprising: a storage that stores a table of correction values corresponding to the result of time integration of the accelerations, wherein the analyzing part corrects the propagation velocity in reference to the table.
However, in the same field of endeavor, Park teaches further comprising: a storage that stores a table of correction values corresponding to the result of time integration of the accelerations, wherein the analyzing part corrects the propagation velocity in reference to the table (Para. [0077], “In this case, the correlation model may be generated, for example, in the form of a mathematic algorithm capable of inferring a blood pressure from the average delay time between the first signal and the second signal, but is not limited thereto, and may be stored in the form of a matching table in a storage device.”).
.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 5241964) (hereinafter – McQuilkin) in view of Park et al. (US 2017/0319146 A1) (hereinafter – Park).

Regarding claim 10, McQuilkin discloses The measuring instrument according to Claim 2, McQuilkin fails to disclose wherein the fixing part is cylindrical,
wherein the first piezoelectric sensor is formed to be circular along a side face of the cylindrical fixing part,
and wherein the second piezoelectric sensor is formed to be circular along a side face of the cylindrical fixing part at the prescribed distance from the first piezoelectric sensor.
However, in the same field of endeavor, Park teaches wherein the fixing part is cylindrical (FIG. 1 and 2),
wherein the first piezoelectric sensor is formed to be circular along a side face of the cylindrical fixing part (Para. [0008], “The first sensor may measure a vibration transferred to the main body through the at least one strap when the pulse wave is generated at a radial artery in a state in which the at least one strap is wrapped around the wrist by tension.”),
and wherein the second piezoelectric sensor is formed to be circular along a side face of the cylindrical fixing part at the prescribed distance from the first piezoelectric sensor (Para. [0014], “The apparatus may include a stretchable connection part connecting the second sensor to the housing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a wearable device as taught by Park in order to implement the system onto a wearable device (Para. [0004], “As a result, it is not easy to utilize measure an ECG using a personal wearable device.”).
Regarding claim 11, McQuilkin discloses The measuring instrument according to Claim 10, McQuilkin fails to disclose wherein the fixing part comprises a wrist band.
However, in the same field of endeavor, Park teaches wherein the fixing part comprises a wrist band (Para. [0007], “The apparatus may further include at least one strap connected to the main body and fixing the main body to the wrist by tension.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a wearable device as taught by Park in order to implement the system onto a wearable device (Para. [0004], “As a result, it is not easy to utilize measure an ECG using a personal wearable device.”).
Regarding claim 13, McQuilkin discloses A measuring system comprising (Abstract):
a plurality of measuring instruments according to Claim 2 (See claims 1 and 2, above);
McQuilkin fails to disclose and a decision device that decides whether a result of measurement by each of the measuring instruments is abnormal or not.
However, in the same field of endeavor, Park teaches and a decision device that decides whether a result of measurement by each of the measuring instruments is abnormal or not (Para. [0058], “For example, if an extracted blood pressure corresponds to a dangerous level, the extracted .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a decision device as taught by Park in order to display warnings (Para. [0058], “such as warning and alarm according to an extracted cardiovascular characteristic, and may thereby provide this information to a user.”).
Regarding claim 14, McQuilkin discloses A measuring system comprising (Abstract):
a plurality of measuring instruments according to Claim 2 (See claims 1 and 2, above);
McQuilkin fails to disclose and a decision device that makes a comparison of measurement results of the measuring instruments and decides whether any of the measurement results is abnormal or not, according to a result of the comparison.
However, in the same field of endeavor, Park teaches and a decision device that makes a comparison of measurement results of the measuring instruments and decides whether any of the measurement results is abnormal or not, according to a result of the comparison (Para. [0058], “For example, if an extracted blood pressure corresponds to a dangerous level, the extracted blood pressure may be displayed in red, or if the extracted blood pressure corresponds to a normal level, the extracted blood pressure may be displayed in green.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the instrument as taught by McQuilkin to include a decision device as taught by Park in order to display warnings (Para. [0058], “such as warning and alarm according to an extracted cardiovascular characteristic, and may thereby provide this information to a user.”).
Regarding claim 15, McQuilkin discloses A measuring system comprising (Abstract):
a plurality of measuring instruments that is attachable to and detachable from a subject and measures a relative value of propagation velocity of vibration propagated from a source of vibration of the subject (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.”);
wherein each of the measuring instruments comprises:
a fixing part that is attachable to and detachable from the subject (FIG. 1A);
  a first piezoelectric sensor that is fixed to the fixing part (FIG. 1A, “sensors 14 and 16”);
a second piezoelectric sensor that is fixed to the fixing part at a prescribed distance from the first piezoelectric sensor (FIG. 1A, “sensors 14 and 16”);
and an analyzing part that calculates a relative value of propagation velocity of vibration of the subject according to times when predetermined voltages are detected by the first piezoelectric sensor and the second piezoelectric sensor respectively, and the prescribed distance (Col. 4 Lines 7-16, “The time delay between a specific waveform characteristic appearing at each site as the waveform propagates along the vessel is typically used together with the distance between sites to provide a velocity computation.”).
McQuilkin fails to disclose and a decision device that makes a comparison of measurement results of the measuring instruments and decides whether any of the measurement results is abnormal or not, according to a result of the comparison, 
However, in the same field of endeavor, Park teaches and a decision device that makes a comparison of measurement results of the measuring instruments and decides whether any of the measurement results is abnormal or not, according to a result of the comparison (Para. [0058], “For example, if an extracted blood pressure corresponds to a dangerous level, the extracted blood pressure may be displayed in red, or if the extracted blood pressure corresponds to a normal level, the extracted blood pressure may be displayed in green.”),


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791